Hutchinson J.
delivered the opinion of the Court.
This cause being submitted on the foregoing statement of facts, the only question that arises, is, whether Beach was so settled in the town of Sheldon, as to be the first settled minister of said town, within the meaning of the charter of said town? The Court consider that he was not so settled. There appears to have been no contract whatever, between him and the people. Some such contract of binding force according to existing laws, has always been deemed necessary. While the certificate act, as it was called, was in force, there must have been a society formed according to that act; and, in voting upon the subject of settling' a minister, there must have been twenty-five legal voters in the affirmative, and two-thirds of those present must have voted in the affirmative, in order to make their pro*226ceedings valid. So, now, there should be some regular proceedings under the first section of the same act, which is still in force* Several decisions, many years since, have gone upon this ground. Such a decision was made in the circuit court, in a dispute concerning the minister’s right, in Springfield. The Court are not informed of any decision, that a mere ordination was of itself sufficient to vest the title in the minister so ordained.
But this case hardly exhibits an ordination of Beach over the people in Sheldon. The expression is, that he was instituted a priest over the churches in Fairfield and Sheldon. The people might all belong to the church; which, however, is not very probable. It is said to have been done with the approbation of these churches. There is ño mention of any agreement between him and the members of either church, for him to be their minister, for any period, definite or indefinite. But it is not left for implication, that he may have been at liberty to go and cease to be their minister when he pleased, for the case expressly states, that he was subject to the order of the bishop for his removal to any other place at any time, and that he received such order, and removed out of this state in 1823. This institution was at Fairfield, and the residence was at Sheldon, and the care extended alike over both churches. This was at best but a temporary residence and ministry, not much unlike the missionaries sent from town to. town, where no minister has before been settled, at the will of those who employ them. This is done with the approbation, and usually at the express request, of the church or peqple, or both, in the several towns where such missionaries labour. It has never been supposed, nor can it rationally be supposed, that the title to these minister rights is affected by such a proceedure.
The judgment of the Court, to be entered of record, is, that the plaintiffs recover the premises described in their declaration, with ten cents damages, and their costs.